DETAILED ACTION
The office action is responsive to an application filed on 10/8/21 and is being
examined under the first inventor to file provisions of the AIA . Claims 1-21 are pending.


Priority
The current application filed on 10/8/21 claims priority from provisional application
63/089,2684 filed on 10/09/2020.

Claim Objections
Claim 13 is objected to because of the following informalities:  The claim language 
appears to contain a grammatical error within the claim where it states “applying one of the available set of geometry operations to subdivide a building lot having the building lot dimensions into a plurality of building lots.”.  The examiner recommends adding claim language that states “where the building lot dimensions are divided into a plurality of building lots.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed
to an abstract idea without significantly more. Under the broadest reasonable interpretation, the
claims cover performance of the limitation in the mind or by pencil and paper.
Claims 1, 20 and 21
Regarding step 1, claims 1, 11 and 16 are directed towards a method, system and medium which are eligible statutory categories of invention under 101.
Claim 1
Regarding step 2A, prong 1, claim 1 recites “selecting, using the hardware processor, a first geometry operation from the available set of geometry operations to apply to a first floor of the building based on the received building constraints”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, using the hardware processor, the first floor of the building by applying the first geometry operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “selecting, using the hardware processor, a second geometry operation from the available set of geometry operations to apply to a second floor of the building based on the first floor and based on the received building constraints, wherein the second floor is vertically adjacent to the first floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “generating, using the hardware processor, the second floor of the building by applying the second geometry operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Claim 1 recites “in response to determining that additional floors are not to be added to the building based on the building constraints, generating, using the hardware processor, a configuration file representing a model of the building that stores applied geometries of at least the first floor and the second floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion but for the recitation of a generic computer component.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.
Regarding step 2A, prong 2, the limitations of receiving, using a hardware processor, building constraints for a building from a computing device; receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building; and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device amounts to extra-solution activity of receiving data i.e.
pre-solution activity of gathering data for use in the claimed process.
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Further, the claim recites the additional element of a processor.  The processor is recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receiving, using a hardware processor, building constraints for a building from a computing device; receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building; and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device are also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).  
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Claim 20
The claim 20 recites the same substantive limitations as claim 1 and are rejected using the same teachings as claim 1 shown above.
Claim 21
Regarding step 2A, prong 2, the limitations of receiving, using a hardware processor, building constraints for a building from a computing device; receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building;
and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device amounts to extra-solution activity of receiving data i.e.
pre-solution activity of gathering data for use in the claimed process.
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional element of the processor that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
Further, the claim recites the additional element of a computer and medium.  The computer and medium are recited at a high level of generality such that it amounts no more than mere instructions to apply the exception using a computer and/or a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Regarding Step 2B, the limitations of receiving, using a hardware processor, building constraints for a building from a computing device; receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building; and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device are also shown to reflect the court decisions of shown in MPEP 2106.05(f)(2) Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: i. A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015).
Also, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The additional elements of a processor medium that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine, see MPEP 2106.05(b) 1. It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine. Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 716-17, 112 USPQ2d 1750, 1755-56 (Fed. Cir. 2014). See also TLI Communications LLC v. AV Automotive LLC, 823 F.3d 607, 613, 118 USPQ2d 1744, 1748 (Fed. Cir. 2016) (mere recitation of concrete or tangible components is not an inventive concept); Eon Corp. IP Holdings LLC v. AT&T Mobility LLC, 785 F.3d 616, 623, 114 USPQ2d 1711, 1715 (Fed. Cir. 2015) (noting that Alappat’s rationale that an otherwise ineligible algorithm or software could be made patent-eligible by merely adding a generic computer to the claim was superseded by the Supreme Court’s Bilski and Alice Corp. decisions).
The other limitations of claim 21 recite the same substantive limitations as claim 1 and are rejected using the same teachings as claim 1 shown above.
Claim 2
Dependent claim 2 recites “wherein the first geometry operation and the second geometry operation are different geometry operations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 3
Dependent claim 3 recites “wherein the first geometry operation is applied to a first portion of the first floor of the building based on the received building constraints and a third geometry operation is applied to a second portion of the first floor of the building based on the received building constraints”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 4
Dependent claim 4 recites “wherein the second geometry operation is applied to the second floor of the building based on an outline of the first floor that preceded the second floor in the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.     
Claim 5
Dependent claim 5 recites “wherein the second geometry operation is selected based on the first geometry operation applied to the first floor of the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 6
Dependent claim 6 recites “iteratively determining whether another floor to the building that is vertically adjacent to a currently generated floor is to be added based on the building constraints”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 7
Dependent claim 7 recites “wherein the available set of geometry operations includes at least one of a setback building geometry operation, a courtyard building geometry operation, a bar building geometry operation, and a split building geometry operation”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 8
Dependent claim 8 recites “grouping floors of the building based on use type and geometry”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 9
Dependent claim 9 recites “determining whether at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 10
Dependent claim 10 recites “generating an alert to the computing device based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints”.  This limitation of generating an alert to the computing device based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints functions as a generic computer function, where the alert is generated based on an operation not meeting a requirement.
Claim 11
Dependent claim 11 recites “inhibiting one of the available set of geometry operations from being selected based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints”.  This limitation of inhibiting one of the available set of geometry operations from being selected based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints functions as a generic computer function, where a geometry operation cannot be selected based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints.
Claim 12
Dependent claim 12 recites “causing an image of the model of the building including at least the first floor and the second floor to be presented on the computing device”.  This limitation amounts to amounts to extra-solution activity, where results are provided on a user interface.  This limitation functions as a generic computer function, where the image of the model of the building is presented on a computing device.
Claim 13
Dependent claim 13 recites “wherein the building constraints include building lot dimensions”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 13 recites “and wherein the method further comprises applying one of the available set of geometry operations to subdivide a building lot having the building lot dimensions into a plurality of building lots”.  This limitation does not state how the applying is being conducted or what the geometry operation is being applied to.  Therefore, under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 14
Dependent claim 14 recites “wherein the building is configured to be constructed on one of the plurality of building lots”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 15
Dependent claim 15 recites “wherein the first geometry operation is applied to generate the first floor of the building on each of the plurality of building lots”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Dependent claim 15 recites “wherein the second geometry operation is applied to generate the second floor of the building on each of the plurality of building lots, and wherein the configuration file includes models of each of the buildings on each of the plurality of building lots”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 16
Dependent claim 16 recites “wherein the first geometry operation is applied to generate a plurality of first floor configurations, wherein the second geometry operation is applied to generate a plurality of second floor configurations, and wherein a plurality of buildings are configured to include one of the plurality of first floor configurations and one of the plurality of second floor configurations”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 17
Dependent claim 17 recites “determining an available square footage for the second floor based on a geometry and a square footage of the first floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 18
Dependent claim 18 recites “wherein the first floor of the building is generated by determining a layout of the first floor based on the building constraints and based on dimensions of a lower floor”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claim 19
Dependent claim 19 recites “wherein each of the available set of geometry operations is associated with a floor type, wherein the configuration file includes information for all floors contained within the building, and wherein the information is ordered based on where each floor type is expected to be located within the building”.  Under the broadest reasonable interpretation, this limitation is a process step that covers performance in the human mind or with the aid of pencil and paper including an observation, evaluation, judgment or opinion.  As such, this limitation falls within the “Mental Process” grouping of abstract ideas.  
Claims 1-21 are therefore not drawn to eligible subject matter as they are directed to an abstract idea without significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 
U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krebs et al.
(U.S. PGPub 2012/0078685) (from IDS dated 3/3/22) in view of Tiwari et al. (U.S. PGPub 2018/0069932 (from IDS dated 3/3/22).

Examiner’s note: Regarding the limitation of claim 1 that states “receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building”, the examiner considers the design options to be the set of geometry operations, since the set of geometry operations are different designs for a building, see paragraph [0034] of the specification and paragraph [0090], [0092] and [0119] of the Krebs et al. reference.
Regarding the limitation of claim 1 that states “selecting, using the hardware processor, a first geometry operation from the available set of geometry operations to apply to a first floor of the building based on the received building constraints”, the examiner considers the selection of a design option as being selecting a first geometry operation, since a design option is being considered a geometry operation.  A set of geometry operations are different designs for a building, see paragraph [0034] of the specification and paragraph [0090] of the Krebs et al. reference.
Regarding the limitation of claim 1 that states “generating, using the hardware processor, the first floor of the building by applying the first geometry operation”, the examiner considers the applying of the design option to the architectural structure to be the generating of a first floor of the building, since the design option is being considered the geometry operation, where a floor is designed for a building, see paragraph [0083] and [0090] of the Krebs et al. reference.
Regarding the limitation of claim 1 that states “selecting, using the hardware processor, a second geometry operation from the available set of geometry operations to apply to a second floor of the building based on the first floor and based on the received building constraints, wherein the second floor is vertically adjacent to the first floor”, the examiner considers the second design option to be the second geometry operation, since the second design option is a different design for the architectural structure.  Also, the examiner considers the second design option being applied to the first design option, where it’s modified from the first design option, as being applying a second floor of the building based on the first floor and based on the received building constraints, see paragraph [0007] and paragraph [0083] of the Krebs et al. reference.
Regarding the limitation of claim 1 that states “generating, using the hardware processor, the second floor of the building by applying the second geometry operation”, the examiner notes that with analyzing the impact of the second design option being applied, demonstrates that a second floor is generated, since the examiner considers the second design option to be the second geometry, where there’s a second design for a building, see paragraph [0008], paragraph [0083] and paragraph [0090] of the Krebs et al. reference.
Regarding the limitation of claim 1 that states “in response to determining that additional floors are not to be added to the building based on the building constraints, generating, using the hardware processor, a configuration file representing a model of the building that stores applied geometries of at least the first floor and the second floor”, the examiner notes that as shown in Fig. 5B of the Krebs et al. reference, there are certain design concepts that can be applied to the architectural structure, where the design concept involves not adding additional floors to the building, see paragraph [0092], paragraph [0119] and Fig. 5B of the Krebs et al. reference.

With respect to claim 1, Krebs et al. discloses “A method for building configuration” as [Krebs et al. (paragraph [0064])];
“receiving, using a hardware processor, building constraints for a building from a computing device” as [Krebs et al. (paragraph [0113] – [0114], Fig. 3)];
“receiving, using the hardware processor, an available set of geometry operations to apply to one or more floors of the building” as [Krebs et al. (paragraph [0090], paragraph [0092], paragraph [0119])] Examiner’s interpretation: The examiner considers the design options to be the set of geometry operations, since the set of geometry operations are different designs for a building, see paragraph [0034] of the specification; 
“selecting, using the hardware processor, a first geometry operation from the available set of geometry operations to apply to a first floor of the building based on the received building constraints” as [Krebs et al. (paragraph [0090])] Examiner’s interpretation: The examiner considers the selection of a design option as being selecting a first geometry operation, since a design option is being considered a geometry operation.  A set of geometry operations are different designs for a building, see paragraph [0034] of the specification;
“generating, using the hardware processor, the first floor of the building by applying the first geometry operation” as [Krebs et al. (paragraph [0083], paragraph [0090])] Examiner’s interpretation: The examiner considers the applying of the design option to the architectural structure to be the generating of a first floor of the building, since the design option is being considered the geometry operation, where a floor is designed for a building;
“selecting, using the hardware processor, a second geometry operation from the available set of geometry operations to apply to a second floor of the building based on the first floor and based on the received building constraints, wherein the second floor is vertically adjacent to the first floor” as [Krebs et al. (paragraph [0007], paragraph [0083])] Examiner’s interpretation: The examiner considers the second design option to be the second geometry operation, since the second design option is a different design for the architectural structure.  Also, the examiner considers the second design option being applied to the first design option, where it’s modified from the first design option, as being applying a second floor of the building based on the first floor and based on the received building constraints;
“generating, using the hardware processor, the second floor of the building by applying the second geometry operation” as [Krebs et al. (paragraph [0008], paragraph [0083], paragraph [0090])] Examiner’s interpretation: With analyzing the impact of the second design option being applied, demonstrates that a second floor is generated, since the examiner considers the second design option to be the second geometry, where a second floor can be generated for a building;
“in response to determining that additional floors are not to be added to the building based on the building constraints, generating, using the hardware processor, a configuration file representing a model of the building that stores applied geometries of at least the first floor and the second floor” as [Krebs et al. (paragraph [0092], paragraph [0119], Fig. 5B)] Examiner’s interpretation: As shown in Fig. 5B of the Krebs et al. reference, there are certain design concepts that can be applied to the architectural structure, where the design concept involves not adding additional floors to the building;
While the Krebs et al. reference teaches generating a configuration file representing a model of the building, Krebs et al. does not explicitly disclose “and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device”
Tiwari et al. discloses “and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device” as [Tiwari et al. (paragraph [0094])];
Krebs et al. and Tiwari et al. are analogous art because they are from the same field endeavor of analyzing the design of a building.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to modify the teachings of Krebs et al. of generating a configuration file representing a model of the building by incorporating and transmitting, using the hardware processor, the configuration file for generating the model of the building to the computing device as taught by Tiwari et al. for the purpose of registering distributed devices where floor plans of a building can be communicated.
The motivation for doing so would have been because Tiwari et al. teaches that by communicating floor plans through distributed devices, the ability to learn and register the distributed devices more efficiently can be accomplished (Tiwari et al. (paragraph [0006] – [0007], paragraph [0012]). 

With respect to claim 2, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “wherein the first geometry operation and the second geometry operation are different geometry operations” as [Krebs et al. (paragraph [0007], paragraph [0161], Fig. 28)];

Examiner’s note: Regarding claim 3, the examiner notes that having two or more design options for the design of a building, demonstrates that there’s a first and third option that can be applied to a first floor of a building design, see paragraph [0160] of the Krebs et al. reference.

With respect to claim 3, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “wherein the first geometry operation is applied to a first portion of the first floor of the building based on the received building constraints and a third geometry operation is applied to a second portion of the first floor of the building based on the received building constraints” as [Krebs et al. (paragraph [0160])] Examiner’s interpretation: Having two or more design options for the design of a building, demonstrates that there’s a first and third option that can be applied to a first floor of a building design;

With respect to claim 4, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “wherein the second geometry operation is applied to the second floor of the building based on an outline of the first floor that preceded the second floor in the building” as [Krebs et al. (paragraph [0007])];

With respect to claim 5, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “wherein the second geometry operation is selected based on the first geometry operation applied to the first floor of the building” as [Krebs et al. (paragraph [0007])];

Examiner’s note: Regarding claim 6, the examiner considers the determination if there’s a conflict between adding another design option to the architectural structure to be the determination of whether another floor to the building should be added, since if a conflict exist between design options, there are variable/parameter values between the design options that are not compatible, where one design option will not be used, see paragraph [0009], paragraph [0147], paragraph [0160] – [0161] and Fig. 28 of the Krebs et al. reference.

With respect to claim 6, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “iteratively determining whether another floor to the building that is vertically adjacent to a currently generated floor is to be added based on the building constraints” as [Krebs et al. (paragraph [0009], paragraph [0147], paragraph [0160] – [0161], Fig. 28)] Examiner’s interpretation: The examiner considers the determination if there’s a conflict between adding another design option to the architectural structure to be the determination of whether another floor to the building should be added, since if a conflict exist between design options, there are variable/parameter values between the design options that are not compatible, where one design option will not be used;      

Examiner’s note: Regarding claim 7, the examiner considers the a wall within a design option for the architectural structure to be the split building geometry operation, since the split building geometry operation is a floor that’s split into two or into a grid.  The wall separates the floor of the building into separate areas, see paragraph [0012], paragraph [0075] of the Krebs et al. reference.

With respect to claim 7, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. further discloses “wherein the available set of geometry operations includes at least one of a setback building geometry operation, a courtyard building geometry operation, a bar building geometry operation, and a split building geometry operation” as [Krebs et al. (paragraph [0012], paragraph [0075])] Examiner’s interpretation: The examiner considers the a wall within a design option for the architectural structure to be the split building geometry operation, since the split building geometry operation is a floor that’s split into two or into a grid.  The wall separates the floor of the building into separate areas;

With respect to claim 8, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Tiwari et al. et al. further discloses “grouping floors of the building based on use type and geometry” as [Tiwari et al. (paragraph [0106])];

With respect to claim 9, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “determining whether at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints” as [Krebs et al. (paragraph [0160] – [0161], Fig. 28)];

Examiner’s note: Regarding claim 10, the examiner considers the prompting of the user to an alert being generated, since the user is prompt to resolve a conflict between conflicting values, see paragraph [0009] and paragraph [0163] of the Krebs et al. reference.

With respect to claim 10, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 9 above, and Krebs et al. et al. further discloses “generating an alert to the computing device based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints” as [Krebs et al. (paragraph [0009], paragraph [0163])] Examiner’s interpretation: The examiner considers the prompting of the user to an alert being generated, since the user is prompt to resolve a conflict between conflicting values;

With respect to claim 11, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 9 above, and Krebs et al. et al. further discloses “inhibiting one of the available set of geometry operations from being selected based on the determination that at least one of the first geometry operation and second geometry operation cause the building to not meet the building constraints” as [Krebs et al. (paragraph [0009], paragraph [0160] – [0162])];

With respect to claim 12, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “causing an image of the model of the building including at least the first floor and the second floor to be presented on the computing device” as [Krebs et al. (paragraph [0127], Fig. 14)];

With respect to claim 13, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “wherein the building constraints include building lot dimensions” as [Krebs et al. (paragraph [0014], paragraph [0023], paragraph [0065])] Examiner’s interpretation: The examiner considers the zoning to be the building lot dimensions, since the building constraints can be zoning information, see paragraph [0041] of the specification;
“and wherein the method further comprises applying one of the available set of geometry operations to subdivide a building lot having the building lot dimensions into a plurality of building lots” as [Krebs et al. (paragraph [0119], Fig. 5B)];

With respect to claim 14, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 13 above, and Krebs et al. et al. further discloses “wherein the building is configured to be constructed on one of the plurality of building lots” as [Krebs et al. (paragraph [0122] – [0123])];
Examiner’s note: Regarding the limitation of claim 15 that states “wherein the second geometry operation is applied to generate the second floor of the building on each of the plurality of building lots”, the examiner considers the second deign option to be a second floor generated for a building, since the second design option can include a second floor generated for a building, see paragraph [0007] – [0008] and paragraph [0122] – [0123] of the Krebs et al. reference.
 Regarding the limitation of claim 15 that states “and wherein the configuration file includes models of each of the buildings on each of the plurality of building lots”, the examiner the three-dimensional data to be the models of the buildings that are within a configuration file, since the three-dimensional data is of the building geometry that is shown when a new project is developed, see paragraph [0118] – [0119] and Figs. 5A and 5B of the Krebs et al. reference.

With respect to claim 15, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 13 above, and Krebs et al. et al. further discloses “wherein the first geometry operation is applied to generate the first floor of the building on each of the plurality of building lots” as [Krebs et al. (paragraph [0006], paragraph [0083] – [0084])];
“wherein the second geometry operation is applied to generate the second floor of the building on each of the plurality of building lots” as [Krebs et al. (paragraph [0007] – [0008], paragraph [0122] – [0123])] Examiner’s interpretation: The examiner considers the second deign option to be a second floor generated for a building, since the second design option can include a second floor generated for a building;
“and wherein the configuration file includes models of each of the buildings on each of the plurality of building lots” as [Krebs et al. (paragraph [0118] – [0119], Figs. 5A and 5B)] Examiner’s interpretation: The examiner the three-dimensional data to be the models of the buildings that are within a configuration file, since the three-dimensional data is of the building geometry that is shown when a new project is developed;

Examiner’s note: Regarding the limitation of claim 16 that states “wherein the first geometry operation is applied to generate a plurality of first floor configurations”, the examiner considers the change to a first design option parameter as being generating a plurality of first floor configurations, since the first design option parameter has an effect on the design for the building, see paragraph [0012] and paragraph [0015] of the Krebs et al. reference.  
Regarding the limitation of claim 16 that states “wherein the second geometry operation is applied to generate a plurality of second floor configurations”, the examiner considers the changes to the second design option parameter as being the generating a plurality of second floor configurations, since the second design option parameter has an effect on the design for the building, see paragraph [0007] – [0008] of the Krebs et al. reference.  
Regarding the limitation of claim 16 that states “and wherein a plurality of buildings are configured to include one of the plurality of first floor configurations and one of the plurality of second floor configurations”, the examiner considers design option that has the higher priority that is being chosen as being the plurality of buildings including one of the first floor configurations or one of the second configurations, since the design option that is chosen is applied to the architectural structure (building), see paragraph [0009] and paragraph [0161] – [0162] of the Krebs et al. reference.  

With respect to claim 16, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “wherein the first geometry operation is applied to generate a plurality of first floor configurations” as [Krebs et al. (paragraph [0012], paragraph [0015])] Examiner’s interpretation: The examiner considers the change to a first design option parameter as being generating a plurality of first floor configurations, since the first design option parameter has an effect on the design for the building;
“wherein the second geometry operation is applied to generate a plurality of second floor configurations” as [Krebs et al. (paragraph [0007] – [0008])] Examiner’s interpretation: The examiner considers the changes to the second design option parameter as being the generating a plurality of second floor configurations, since the second design option parameter has an effect on the design for the building;
“and wherein a plurality of buildings are configured to include one of the plurality of first floor configurations and one of the plurality of second floor configurations” as [Krebs et al. (paragraph [0009], paragraph [0161] – [0162])] Examiner’s interpretation: The examiner considers design option that has the higher priority that is being chosen as being the plurality of buildings including one of the first floor configurations or one of the second configurations, since the design option that is chosen is applied to the architectural structure (building);

With respect to claim 17, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “determining an available square footage for the second floor based on a geometry and a square footage of the first floor” as [Krebs et al. (paragraph [0007] – [0008], paragraph [0014])];

With respect to claim 18, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “wherein the first floor of the building is generated by determining a layout of the first floor based on the building constraints and based on dimensions of a lower floor” as [Krebs et al. (paragraph [0006], paragraph [0015])];

With respect to claim 19, the combination of Krebs et al. and Tiwari et al. discloses the method of claim 1 above, and Krebs et al. et al. further discloses “wherein each of the available set of geometry operations is associated with a floor type” as [Krebs et al. (paragraph [0085], paragraph [0136])];
“wherein the configuration file includes information for all floors contained within the building” as [Krebs et al. (paragraph [0085])];
“and wherein the information is ordered based on where each floor type is expected to be located within the building” as [Krebs et al. (paragraph [0098], paragraph [0109] – [0110])];

With respect to claim 20, Krebs et al. discloses “A system for building configuration” as [Krebs et al. (Abstract, paragraph [0005])];
“the system comprising: a hardware processor” as [Krebs et al. (paragraph [0024])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

With respect to claim 21, Krebs et al. discloses “A non-transitory computer-readable medium containing computer executable instructions that, when executed by a processor, cause the processor to perform a method for building configuration” as [Krebs et al. (paragraph [0024])];
The other limitations of the claim recite the same substantive limitations as claim 1 above and are rejected using the same teachings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The relevance of Martin (U.S. PGpub 2002/0010522) is a system for designing houses according to a consumers specifications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARD E COTHRAN whose telephone number is (571)270-5594. The examiner can normally be reached 9AM -6:30PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571)270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BERNARD E COTHRAN/Examiner, Art Unit 2147                                                                                                                                                                                                        
/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147